Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Response to Arguments
Applicant's arguments filed regarding the prior art have been fully considered but they are not persuasive.  
Specifically, applicant contends that neither Spencer nor Boone disclose “displaying a three dimensional depiction…during the directing of the BHA”.  Arguments at 9.  While applicant distinguishes Spencer from the added subject matter, applicant merely notes that “Boone does not remedy the deficiencies of Spencer”.  Id.  However, Boone discloses determining the second location during the directing of the BHA using the first set of directional motor instructions (see, for example, paragraph 10, 15, 18) and displaying a depiction during the directing of the BHA using the first set of directional motor instructions (paragraphs 134-136).  Consequently, applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

a. Claims 1-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (U.S. 2017/0058658) in view of Boone (U.S. 2009/0090555).
Regarding Claims 1 and 10, Spencer discloses “A method of directing operation of a drilling system (i.e. drilling system. Abstract), comprising;
receiving, with a controller (i.e. computer processing system 12 in Fig. 1. Paragraph 65) in communication with the drilling system, first survey data (i.e. survey data. Paragraph 73) of a bottom hole assembly (BHA) of the drilling system at an initial location (i.e. predicting new hole location (Paragraph 75), accordingly it would be obvious that there is an initial location. Further, BHA and drill bits are moved accordingly (Paragraph 75)); 
determining, with the controller, a first location of the BHA based on the first survey data (i.e. get data from lithology file and run drill on a location accordingly (Points 1 and 2 in Fig. 5A) and “a new simulated hole section” in Paragraph 76 makes it obvious that there is an old/first hole section);
identifying, with the controller, a first steering objective location along a drill plan (first steering model (Paragraph 78). Final and thereby initial locations (Paragraph 65)); 

directing the BHA using the first set of directional motor instructions (i.e. rotating and bending BHA through motors. Paragraph 66); 
identifying, with the controller, a second steering objective location (predicting new hole location and moving BHA and drill bits accordingly. Paragraph 75); 
receiving, with the controller, second survey data of the BHA at a second location further along a drill plan than the first steering objective location (i.e. receiving and communicating data between downhole components and the computer processing system at any location (Paragraphs 66 and 67), that is first, second etc. locations that the components are placed in); 
determining, with the controller, a second location of the BHA based on the second survey data (i.e. predicting a location and path based on BHA model and data (Paragraphs 8 and 75), wherein these steps can be iterated for multiple locations and directions (Paragraph 8));
generating, with the controller, a second set of directional motor instructions to steer the BHA from the second location around a second steering objective location (i.e. motor in the BHA for steering (Paragraph 66) based on data and hole prediction (Paragraphs 75 and 76)); and
displaying a three-dimensional depiction of the first steering objective location and the second steering objective location to a user on a display device (i.e. display monitor for data 
directing the BHA using the second set of directional motor instructions (i.e. rotating and bending BHA through motors. Paragraph 66).”
Spencer does not explicitly disclose “to a first tolerance area” and “to a second tolerance area” nor does it disclose both determining the second location and displaying the depiction during the directing of the BHA using the first set of directional motor instructions
However, Boone discloses “to a first tolerance area” and “to a second tolerance area” and displaying such tolerances (i.e. tolerance zones for different locations such as a target location and related planned paths see Paragraphs 11, 13 and 18 – see also paragraph 352).”
Boone additionally discloses:
Determining the second location during the directing of the BHA using the first set of directional motor instructions (paragraph 10, 15, 18 – a modified path is created during drilling using the original path to account for deviation)
Displaying a depiction during the directing of the BHA using the first set of directional motor instructions (paragraphs 134-136)
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones and ability to both determine and depict during the directing of the BHA into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Spencer does not explicitly disclose “the second tolerance area”
However, Boone discloses “the second tolerance area (i.e. controlling and directing BHA based on tolerance zones. Paragraph 108)”
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).
Regarding Claims 3 and 14, Spencer discloses “The method of claim 2, based on positional data received from sensors in the BHA (i.e. sensors on BHA for distance/depth. Paragraph 66).”
Spencer does not explicitly disclose “wherein the second tolerance area is identified”
However, Boone discloses “wherein the second tolerance area is identified (i.e. planned drilling within a tolerance zone. Paragraph 107)”
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Regarding Claims 4 and 15, Spencer discloses “The method of claim 1, wherein the first and second sets of directional motor instructions comprise a distance to slide (i.e. sliding distance. Paragraph 141),”
Spencer does not explicitly disclose “a toolface angle, and a distance to rotate”
“a toolface angle (i.e. toolface orientation. Paragraphs 3 and 49), and a distance to rotate (i.e. rotating direction. Paragraphs 11 and 186).” 
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s instruction parameters into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Regarding Claims 5 and 16, Spencer discloses “The method of claim 1, wherein the directing the BHA (motor in the BHA for steering (Paragraph 66) based on data and hole prediction (Paragraphs 75 and 76) from a computer processing system (Paragraphs 66 and 67))”
Spencer does not explicitly disclose “to the first tolerance area around the first steering objective location comprises” altering one or more surface parameters to reorient a toolface of the BHA.”
However, Boone discloses “to the first tolerance area around the first steering objective location (i.e. tolerance zones for different locations such as a target location and related planned paths. Paragraphs 11, 13 and 18) comprises altering one or more surface parameters 
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s knowledge of reorienting toolfaces into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Regarding Claim 6, Spencer discloses “The method of claim 5, wherein the one or more surface parameters comprise rotating a drill pipe (i.e. drill pipe. Paragraph 56).”

Regarding Claim 7, Spencer discloses “The method of claim 1, further comprising receiving a drill plan with the controller, wherein the first steering objective location is located along the drill plan (i.e. planned drilling operation along a drill path and steering drilling along the path. Paragraph 66).”

Regarding Claims 8 and 11, Spencer discloses “The method of claim 1, further comprising displaying the first steering objective location (i.e. first steering model. Paragraph 78) to a user on a display device (i.e. display monitor for data including steering device data. Paragraph 68).”
Spencer does not explicitly disclose “and the first tolerance area”
However, Boone discloses “and the first tolerance area (i.e. tolerance zones for different locations such as a target location and related planned paths. Paragraphs 11, 13 and 18).”


Regarding Claims 9 and 12, Spencer discloses “The method of claim 1, further comprising directing the BHA using the displayed displaying a three-dimensional depiction of the first steering objective location, and the second steering objective location as a reference 
Spencer does not explicitly disclose “the first tolerance area, the second tolerance area” and displaying such tolerances 
However, Boone discloses “the first tolerance area, the second tolerance area, (i.e. tolerance zones for different locations such as a target location and related planned paths. Paragraphs 11, 13 and 18 – see also paragraph [0352])” and steering via a displayed output (see paragraph [0352]).
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Regarding Claims 13, Spencer discloses “The method of claim 10, wherein the positional data of the BHA is derived from a drilling survey (i.e. survey data (Paragraph 73). As a note, Boone also discloses survey data for positions (Paragraph 4)).”

Regarding Claims 17, Spencer discloses “The method of claim 10, wherein the generating the first set of directional motor instructions includes (i.e. motor in the BHA for steering (Paragraph 66) based on data and hole prediction (Paragraphs 75 and 76))” 
Spencer does not explicitly disclose “determining an optimized route to the first tolerance area based on a least amount of time required to drive the BHA to the first tolerance area.”
However, Boone discloses “determining an optimized route to the first tolerance area based on a least amount of time required to drive the BHA to the first tolerance area (i.e. optimizing a drilling path based on speed (Paragraphs 80) and pre-determined time (Paragraph 52). Further, tolerance zones for different locations such as a target location and related planned paths (Paragraphs 11, 13 and 18)).”
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s optimization system into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Regarding Claim 22, Claim 22 is rejected for the same reasons as Claims 1 and 10 above. Further, Spencer discloses “rotary steerable system” (i.e. rotary steerable drilling systems (RSS) is used to steer the BHA. Paragraph 66).  




Regarding Claims 18, Spencer discloses “A drilling apparatus (i.e. drilling apparatus. Abstract) comprising:”
“a drill string comprising tubulars (i.e. drill string with drill tubular 5 in Fig. 1. Paragraph 66);”
“a top drive unit configured to rotate the drill string (i.e. a drill rig 8 for rotating drill tubular 5 in Fig. 1. Paragraph 66);”
“a bottom hole assembly (BHA) disposed at a distal end of the drill string (i.e. drill bit 7 in Fig. 1 disposed at distal end of drill tubular 5, and may be referred to as a BHA. Paragraph 66);”
“a sensor system connected to the drill string and configured to detect one or more measurable parameters of the BHA (i.e. sensor 10 in Fig. 1. Paragraph 66);”
“a controller in communication with the top drive unit, the BHA, and the sensor system (i.e. computer processing system 12 in Fig. 1 communicating with drilling rig 8 and sensor 10. Paragraphs 65 and 66), wherein the controller is configured to:”
 “generate a first set of directional motor instructions to drive the BHA to the first tolerance area (i.e. motor in the BHA for steering (Paragraph 66) based on data and hole prediction (Paragraphs 75 and 76));”

“a display device configured to display the first and second sets of directional motor instructions to a user (i.e. display monitor for data including directional data. Paragraphs 68, 75 and 76).”
Spencer does not explicitly disclose “the one or more measureable parameters indicative of a position and an orientation of the BHA at an initial location”
“identify a first tolerance area around a first steering objective location;”
“identify a second tolerance area around a second steering objective location;”
nor does Spencer disclose both determining the second location during the directing of the BHA using the first set of directional motor instructions
“to a first tolerance area” and “to a second tolerance area”.
However, Boone discloses “to a first tolerance area” and “to a second tolerance area” and displaying such tolerances (i.e. tolerance zones for different locations such as a target location and related planned paths see Paragraphs 11, 13 and 18 – see also paragraph [0352]).”
“the one or more measureable parameters indicative of a position and an orientation of the BHA at an initial location (i.e. orientation and position of BHA at location. Abstract and Paragraph 67)”
“identify a first tolerance area around a first steering objective location (i.e. tolerance zones for different locations such as an initial location and related planned paths. Paragraphs 11, 13 and 18);”  

Boone additionally discloses:
Determining the second location during the directing of the BHA using the first set of directional motor instructions (paragraph 10, 15, 18 – a modified path is created during drilling using the original path to account for deviation)
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones and ability to determine during the directing of the BHA into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).
Spencer and Boone do not explicitly disclose “a plurality” of tubulars. 
However, Hopper discloses “a plurality of (i.e. a plurality of tubulars. Paragraph 44)”
It would have been obvious to a person of ordinary skill in the art to incorporate Hopper’s multiple tubular system into Spencer’s and Boone’s method of controlling drill bit trajectory in order to allow an operator of a drilling system to know the precise position of a string and test the system accordingly (Hopper Abstract and Paragraph 25).

Regarding Claims 19, Spencer discloses “The apparatus of claim 18, wherein the controller is further configured to:”
“drive the BHA using the first set of directional motor instructions (i.e. rotating and bending BHA through motors. Paragraph 66); and”

Spencer does not explicitly disclose “to the first tolerance area” and “to the second tolerance area”. 
However, Boone discloses “to the first tolerance area” and “to the second tolerance area”
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Regarding Claims 20, Spencer discloses “The apparatus of claim 19, wherein the controller is configured to generate the second set of directional motor instructions while the BHA is driven to (i.e. motor in the BHA for steering (Paragraph 66) based on data and hole prediction (Paragraphs 75 and 76) from a computer processing system (Paragraphs 66 and 67).”
Spencer does not explicitly disclose “the first tolerance area”
However, Boone discloses “the first tolerance area (i.e. controlling and directing BHA based on tolerance zones. Paragraph 108)”
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

Regarding Claims 21, Spencer discloses “The apparatus of claim 18, wherein the display device is further configured to display a three-dimensional depiction of a drill plan in reference to the first steering objective location, and the second steering objective location (i.e. display monitor for data including steering models (Paragraph 68) and creating three-dimensional model based on design variables for the BHA (Paragraphs 6 and 69)).”
Spencer does not explicitly disclose “the first tolerance area, the second tolerance area,” 
However, Boone discloses “the first tolerance area, the second tolerance area, (i.e. tolerance zones for different locations such as a target location and related planned paths. Paragraphs 11, 13 and 18).”
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7).

c. Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (U.S. 2017/0058658) and Boone (U.S. 2009/0090555) in further view of Allen (U.S. 2009/0043510).  


Spencer and Boone do not explicitly disclose “applying force to a wall of a wellbore with one or more adjustable skid pad or adjusting an offset of a near bit stabilizer”. 
However, Allen discloses “applying force to a wall of a wellbore with one or more adjustable skid pad or adjusting an offset of a near bit stabilizer (i.e. force on wellbore wall through skids. Paragraph 16).”
It would have been obvious to a person of ordinary skill in the art to incorporate Allen’s skid pad system into Spencer’s and Boone’s method of controlling drill bit trajectory in order to determine resistivity in a formation (Allen Abstract and Paragraph 12).

Regarding Claims 24, Spencer discloses “The method of claim 23, further comprising identifying, with the controller, while directing the BHA using the first set of RSS instructions (i.e. rotary steerable drilling systems (RSS) is used to steer the BHA (Paragraph 66), and motor in the BHA for steering (Paragraph 66) based on data and hole prediction (Paragraphs 75 and 76) from a computer processing system (Paragraphs 66 and 67)).”
Spencer does not explicitly discloses “the second tolerance area”
However, Boone discloses “the second tolerance area (i.e. tolerance zones for different locations such as a target location and related planned paths. Paragraphs 11, 13 and 18)” 
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to 

Regarding Claims 25, Spencer discloses “The method of claim 23, based on positional data received from sensors in the BHA (i.e. sensors on BHA for position data. Paragraph 66).” 
Spencer does not explicitly disclose “wherein the second tolerance area is identified” 
However, Boone discloses “wherein the second tolerance area is identified (i.e. tolerance zones for different locations such as a target location and related planned paths. Paragraphs 11, 13 and 18)”
It would have been obvious to a person of ordinary skill in the art to incorporate Boone’s tolerance zones into Spencer’s method of controlling drill bit trajectory in order to develop an efficient and reliable method for steering a BHA in different locations and conditions (Boone Paragraphs 6 and 7). 

Regarding Claims 26, Spencer discloses “The method of claim 23, wherein the first and second sets of RSS instructions comprise inclination and azimuth measurements (i.e. rotary steerable drilling systems (RSS) is used to steer the BHA (Paragraph 66) and steering model calculates inclination and azimuth (Paragraph 75)).”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on 571-272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R WALLACE/             Primary Examiner, Art Unit 2615